Citation Nr: 1454060	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  09-35 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as due to a service-connected disability.  

3.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to March 1973.

This matter is on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.   

The Veteran was scheduled to testify before a Veterans Law Judge in August 2014 but failed to appear, and has not shown good cause as to why this occurred.  Therefore, VA's duty to provide him with a hearing has been met.  38 C.F.R. § 20.700 (2014).  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The issue of entitlement to service connection for an acquired psychiatric disorder and for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2004 rating decision, the claim of entitlement to service connection for hepatitis C was denied on the basis that it was not currently shown.  

2.  The evidence added to the record since the October 2004 decision became final relates to an unestablished fact that is necessary to substantiate the claim of service connection for hepatitis C. 




CONCLUSIONS OF LAW

1.  The October 2004 rating decision that denied the Veteran's claim for entitlement to service connection for hepatitis C is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

2.  As the evidence received subsequent to the October 2004 rating decision is new and material, the requirements to reopen the claim for entitlement to service connection for hepatitis C have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2014); 38 C.F.R. § 3.102, 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

In this case the Veteran's claim for hepatitis C was previously denied by the RO in October 2004 on the basis that hepatitis was not clinically shown.  He did not appeal that decision, nor did he submit any new and material evidence within a year of this rating decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of the claim

Based on the evidence of record, the claim should be reopened.  Specifically, the evidence includes a private physician's statement from August 2008 and a VA examination in August 2008, both of which diagnosed him with hepatitis C.  Not only is this evidence "new," in that it was not previously reviewed by the RO, but it is also "material," as it pertains to an unestablished fact necessary to support the claim.  Therefore, the application to reopen this claim is granted, and the claim is reopened. 


ORDER

New and material evidence having been submitted, the application to reopen a previously denied claim of entitlement to service connection for hepatitis C is granted, and the claim is reopened.  


REMAND

Additional development is required for both claims on appeal.  Regarding his hepatitis C claim, the Veteran asserts is due to his active duty service, and to various incidents such as shared shaving razors and jet injection air guns.  

While the evidence shows that the Veteran was hospitalized for an episode of hepatitis during active duty in May 1970 (where he was not released for over a month), a VA examiner opined in August 2008 that the Veteran's hepatitis C was less likely than not related to this incident or any other incident in service.  Rather, the Veteran's in-service hepatitis was most likely hepatitis A, given and uncomplicated hospitalization and "remarkable improvement and normal laboratory examinations."  
	
However, this opinion is partially based on seemingly contradictory evidence. 
 
Specifically, the examiner stated that "IgG antibodies to [hepatitis A virus], which appear early in the course of infection, provide lifelong protection against the disease."  This statement appears to imply that if he was actually infected with hepatitis A while on active duty, there would still be evidence of hepatitis A antibodies.  

This was not the case, according to a blood laboratory analysis from June 2008 (which is in the VA examination report), indicating that the Veteran was negative for hepatitis A antibodies.  Therefore, clarification is necessary.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008)

Regarding the Veteran's psychiatric claim, the service treatment records indicate treatment for what was termed a "personality disorder" during active duty.  While personality disorders are not subject to service connection per se, see 38 C.F.R. § 3.303 (c) (2014), such symptoms do constitute in-service symptoms.  Moreover, the fact that he has claimed to experience persistent psychiatric symptoms is sufficient to raise the need for a VA psychiatric examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  If the Veteran has received any treatment from a VA facility, such records should be acquired.  If he has received any relevant non-VA treatment, and the records of such treatment are not part of the VBMS file, he should be afforded an appropriate period of time to submit them.  

2.  Return the claims file to the examiner who examined the Veteran in August 2008 in order to provide an addendum to the opinions provided at that time. 

The examiner should be specifically advised that the August 2008 opinion is unclear given the statement that "IgG antibodies to [hepatitis A virus], which appear early in the course of infection, provide lifelong protection against the disease," when compared to the June 2008 laboratory report indicating that no hepatitis A antibodies are currently present.  

The examiner is therefore asked to submit clarifying answers to the following:

a. Was the Veteran's hepatitis observed during active duty in 1970 a hepatitis A or hepatitis C infection?  Also, if the in-service infection was hepatitis A, is this consistent with the fact that current blood laboratory analyses do not indicate the presence of hepatitis A antibodies?  

b. Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's current hepatitis C is etiologically related to his in-service hospitalization or to any other event in service, such as jet injectors, shared razors, etc.?  

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.  A new examination is not required unless deemed necessary by the examiner.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disability found.  All indicated studies should be performed and all findings should be reported in detail.  The examiner must review the claims file and should note that review in the report.  

The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV and should specifically state whether or not the Veteran has an acquired psychiatric disorder.  For any diagnosed psychiatric disorder, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disability was present in service, was incurred in or aggravated by service, of manifested within one year of separation from service.

4.  Then, readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


